Case 1:20-cv-23242-BB Document 174 Entered on FLSD Docket 08/31/2021 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                    Case No. 1:20-cv-23242-BB

   UNITED STATES OF AMERICA ex rel. SEDONA
   PARTNERS LLC,

                   Plaintiff,

           vs.

   ABLE MOVING & STORAGE, INC.; ARPIN
   INTERNATIONAL GROUP, INC.; CARTWRIGHT
   INTERNATIONAL VAN LINES, INC.; COLEMAN
   AMERICAN MOVING SERVICES, INC.; DEWITT
   COMPANIES LIMITED, LLC; HILLDRUP
   COMPANIES, INC.; J.K. MOVING & STORAGE
   INC.; NEW WORLD INTERNATIONAL, LTD.;
   PARAMOUNT TRANSPORTATION SYSTEMS;
   PAXTON VAN LINES, INC.; AND WESTERN
   EXPRESS FORWARDING, LLC,
              Defendants.


             RELATOR SEDONA PARTNERS LLC’S OPPOSITION TO
     DEFENDANTS ABLE MOVING & STORAGE, INC., ARPIN INTERNATIONAL
     GROUP. INC., COLEMAN AMERICAN MOVING SERVICES, INC., HILLDRUP
         COMPANIES, INC., NEW WORLD VAN LINES, INC., PARAMOUNT
     TRANSPORTATION SYSTEMS, PAXTON VAN LINES, INC., AND WESTERN
                       EXPRESS FORWARDING, LLC’S
     JOINT MOTION TO STAY DISCOVERY AND STAY INITIAL DISCLOSURES
             PENDING THE RESOLUTION OF MOTIONS TO DISMISS

         Relator Sedona Partners, LLC opposes Defendants’ Joint Motion to Stay Discovery and

  Initial Disclosures.

         Defendants’ request is at odds with the Federal Rules of Civil Procedure’s mandate of a

  “just, speedy, and inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1.

  Motions to stay are generally disfavored. See Regions Bank v. Kaplan, No. 8:12-CV-1837-T-

  17MAP, 2014 WL 12810531, at *1 (M.D. Fla. Jan. 31, 2014) (“Although the court may grant

  motions to stay discovery pursuant to Fed. R. Civ. P. 26(c), the moving party bears the burden of

  showing good cause and reasonableness.”) (citations omitted). In “deciding whether to stay

  discovery pending resolution of a motion to dismiss, the court must balance the harm produced by
Case 1:20-cv-23242-BB Document 174 Entered on FLSD Docket 08/31/2021 Page 2 of 6




  a delay in discovery against the possibility that the motion will be granted and entirely eliminate

  the need for such discovery.” Id. “Had the Federal Rules contemplated that a motion to dismiss

  under Fed. R. Civ. P. 12(b)(6) would stay discovery, the Rules would contain a provision for that

  effect. In fact, such a notion is directly at odds with the need for expeditious resolution of

  litigation.” Gray v. First Winthrop Corp., 133 F.R.D. 39, 40 (N.D. Cal. 1990); accord, United

  States ex rel. Modglin v. DJO Global, Inc., 2014 WL 12564275, at *1 (C.D. Cal 2014); Espineli

  v. Toyota Motor Sales, U.S.A., Inc., No. 17CV00698KJMCKD, 2019 WL 3080808, at *1 (E.D.

  Cal. July 15, 2019) (“courts generally disfavor delaying discovery until after a dispositive motion

  is resolved”).

         Relator and some Parties have already provided initial disclosures. 1 Even if some pacing
  of discovery were warranted, a blanket stay of discovery, as requested by Defendants, is highly

  disfavored. See In re Valence Techn’y Sec. Litig., 1994 WL 758688, at *2 (N.D. Cal. 1994) (citing

  Landis v. North American Co., 299 U.S. 248, 255 (1936)) (“[c]ourts have not looked favorably

  upon granting a blanket stay of discovery pending resolution of a challenge to the legal sufficiency

  of a plaintiff’s complaint.”)

         Defendants have not met their burden in showing hardship or inequity to justify a blanket

  stay of discovery pending resolution of a challenge on the pleadings. If some delay of discovery

  is warranted in this case (which it is not), only that discovery that is potentially burdensome should

  be stayed; given that Relator has yet to propound discovery, Defendants’ Motion is, at best,

  premature.



  ///

  ///

  ///

  1
    Defendants state that the First Amended Complaint should have been filed under seal. (See
  Motion to Stay, ECF No. 156, n.1.) To the contrary, the seal period is for the benefit of the
  Government, which here was apprised of the proposed amendment and had no objection to the
  filing.
                                                2
Case 1:20-cv-23242-BB Document 174 Entered on FLSD Docket 08/31/2021 Page 3 of 6




  ///

        Accordingly, Relator respectfully requests the Court deny Defendants’ Motion to Stay

 Discovery and Initial Disclosures, or alternatively, consider proceeding with limited discovery.



 Dated: August 31, 2021                       Respectfully submitted,
                                                 s/ Ryon M. McCabe
                                               Ryon McCabe (FL 009075)
                                               rmccabe@mccaberabin.com
                                               MCCABE RABIN, P.A.
                                               1601 Forum Pl #201
                                               West Palm Beach, FL 33401
                                               Telephone (561) 659-7878

                                               COTCHETT, PITRE & MCCARTHY, LLP
                                               Justin T. Berger (admitted pro hac vice)
                                               Sarvenaz J. Fahimi (admitted pro hac vice)
                                               San Francisco Airport Office Center
                                               840 Malcolm Road
                                               Burlingame, CA 94010

                                               LAW OFFICES OF PAUL PELLETIER
                                               Paul E. Pelletier (admitted pro hac vice)
                                               3500 Morningside Drive
                                               Fairfax, VA 22031

                                               Attorneys for Relator Sedona Partners LLC




                                                  3
Case 1:20-cv-23242-BB Document 174 Entered on FLSD Docket 08/31/2021 Page 4 of 6




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 31, 2021 I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record or pro se parties identified on the attached Service

  List in the manner specified, either via transmission of a Notice of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to receive electronically Notices of Electronic Filing.


                                                   s/ Ryon M. McCabe
                                                 Ryon McCabe (FL 009075)




                                                    4
Case 1:20-cv-23242-BB Document 174 Entered on FLSD Docket 08/31/2021 Page 5 of 6




                                         SERVICE LIST

           UNITED STATES OF AMERICA ex rel. SEDONA PARTNERS LLC,
                                    v.
                     ABLE MOVING & STORAGE, INC., et al.

                            Case No. 20-CV-23242-BLOOM/Louis
                       U.S. District Court, Southern District of Florida

  James A. Weinkle                                Matthew J. Landley
  Assistant United States Attorney                mlangley@beneschlaw.com
  Office of the United States Attorney            Benesch, Friedlander, Coplan & Aranoff,
  Southern District of Florida                    LLP
  99 N.E. 4th Street, Suite 300                   71 South Wacker Drive, Ste. 1600
  Miami, Florida 33132                            Chicago, IL 60606-4637
  James.Weinkle@usdoj.gov                         312.212.4949
  Counsel for United States of America            Counsel for DeWitt Companies Limited, LLC

  Robert Harris                                   Stephen Chahn Lee
  rharris@stackfernandez.com                      slee@beneschlaw.com
  gmartich@stackfernandez.com                     Benesch, Friedlander, Coplan & Aronoff,
  Sammy Epelbaum                                  LLP
  sepelbaum@stackfernandez.com                    71 S. Wacker Drive, Ste. 1600
  Stack Fernandez & Harris, PA                    Chicago, IL 60606
  1001 Brickell Bay Drive, Ste. 2650              312.624.6361
  Miami, FL 33131                                 Pro Hac Vice DeWitt Companies Limited,
  Counsel for Paxton Van Lines, Inc.              LLC

  Stuart A. Berman                                Michael B. Silverstein
  saberman@lerchearly.com                         msilverstein@beneschlaw.com
  Lerch, Early & Brewer, Chtd.                    Benesch, Friedlander, Coplan & Aronoff,
  7600 Wisconsin Avenue, Ste. 700                 LLP
  Bethesda, MD 20814                              41 South High Street, Ste. 2600
  301.657.0729                                    Columbus, OH 43215
  Pro Hac Vice Paxton Van Lines, Inc.             614.223.9362
                                                  Pro Hac Vice DeWitt Companies Limited,
  Christopher W. Wadsworth,                       LLC
  cw@wmd-law.org
  pleadings@wmd-law.org
  Wadsworth, Margrey & Dixon, LLP
  261 NE 1st Street, 5th Fl.
  Miami, FL 33132
  305.777.1000
  Counsel Able Moving & Storage, Inc.




                                              5
Case 1:20-cv-23242-BB Document 174 Entered on FLSD Docket 08/31/2021 Page 6 of 6




  Barry A. Postman                              Andrew M. Gordon
  Barry.postman@csklegal.com                    agordon@hinshawlaw.com
  Sara.ghent@csklegal.com                       Hinshaw & Culbertson, LLP
  Justin C. Sorel                               One East Broward Blvd., Ste. 1010
  Justin.sorel@csklegal.com                     Ft. Lauderdale, FL 33301
  Loren.ryan@csklegal.com                       954.467.7900
  Cole, Scott & Kissane, P.A.                   Counsel for New World Van Lines, Inc.
  222 Lakeview Avenue, Ste. 120
  West Palm Beach, FL 33401                     Brian R. Zeeck
  Counsel for Hilldrup Companies, Inc.          bzeeck@hinshawlaw.com
                                                Hinshaw & Culbertson, LLP
  Maura K. Monaghan                             151 North Franklin Street, Ste. 2500
  mkmonaghan@debevoise.com                      Chicago, IL 60606
  Melanie M. Burke                              312.704.3028
  mburke@debevoise.com                          Pro Hac Vice New World Van Lines, Inc.
  Kristin D. Kiehn
  kdkiehn@debevoise.com                         Craig B. Shapiro
  Debevoise & Plimpton LLP                      cshapiro@belaw.cc
  919 Third Ave.                                Buchbinder & Elegant, P.A.
  New York, NY 10022                            46 S.W. 1st Street, 4th Fl.
  Pro Hac Vice Hilldrup Companies, Inc.         Miami, FL 33130
                                                305.358.1515
  R. Eric Bilik                                 Counsel for Western Express Forwarding,
  ebilik@mcguirewoods.com                       LLC
  Sean P. Walsh
  swalsh@mcguirewoods.com                       Thomas F. Murphy tmurphy@dclawfirm.com
  McGuire Woods, LLP                            Friedlander Misler, PLLC
  50 North Laura Street, Ste. 3300              5335 Wisconsin Avenue, NW
  Jacksonville, FL 32202-3661                   Ste. 660
  904.798.3200                                  Washington, DC 20015
  Counsel for J.K. Moving & Storage, Inc.       202.872.080
                                                Pro Hac Vice Western Express Forwarding,
                                                LLC




                                            6
